Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00875-CV

                                 IN RE D.J.J. and R.Z.B., Children

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 16-10-00272-CVK
                       Honorable Melissa Uram-Degerolami, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 2, 2019

DISMISSED

           On December 3, 2018, we issued an order notifying appellant that the notice of appeal

appeared untimely because it was filed over six months after the trial court signed the appealed

judgment. We ordered appellant to file a response by December 13, 2018, showing why this appeal

should not be dismissed for lack of jurisdiction. We notified appellant that if a satisfactory response

was not timely filed, this appeal would be dismissed. Appellant has not filed a response to our

December 3, 2018 order. This appeal is therefore dismissed. See TEX. R. APP. P. 42.3(a), (c).

                                                   PER CURIAM